DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020; 08/25/2020; 05/26/2020; 12/10/2019;  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.
Applicant's election with traverse of group I in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that no burden exist.  This is not found persuasive because Burden can be shown as stated in MPEP 808.02, the requirement for restriction mailed out 07/12/2021 details that this application has a separate classification between the groups.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, 18, 19 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,20,89,90-92 of copending Application No. 16/700,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same apparatus for securing a film to a container and have specific details related to the sensor assembly for detecting windows and the control related to the detection of said windows in regards to operation of the device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biba (U.S. 2004/0020172).
In regards to claim 1, Biba discloses An apparatus configured to secure a film (20) as a lid (see at least paragraph  97) to a container (16), the apparatus comprising: 
a body portion (40) configured to house a supply of film (42); 
a sealing portion (area within element 34) configured to receive at least a top portion (18) of the container, wherein the body portion defines a film path (path film 20 takes to sealing portion) leading from the supply of film to the sealing portion; 
a film sensor (122) positioned along the film path (fig. 5) and configured to sense one or more windows on the film (see at least paragraph 224); 
a nip (illustrated in at least fig. 6 the film is nipped between slide 170 and roller 152) positioned along the film path and configured to receive the film therethrough (see at least paragraph 129); 
a motor (see at least paragraph 129) configured to operate a drive roller (152) to cause advancement of the film along the film path (see at least paragraph 129); 

 a controller (see at least paragraph 16, 163, 200, and 224) configured to: 
determine, based on sensor data from the film sensor, if a detected one or more windows on the film satisfies an approved scheme (see at least paragraph 224 determines location of eye mark on film); and affect, based on whether the detected one or more windows on the film satisfy the approved scheme, operation of at least one of the apparatus or one or more components thereof (see at least paragraph 224 based on the determining the mark has reached a specified location the sensor tells controller to stop film and activate cutter 92).
In regards to claim 2, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is configured to cause at least one of: 
in an instance in which the detected one or more windows satisfies the approved scheme, enabling operation of at least one of the apparatus or the one or more components thereof (see at least paragraph 224 based on detection the cutter is enabled); or
 in an instance in which the detected one or more windows does not satisfy the approved  scheme, adversely affecting operation of at least one of the apparatus or the one or more components thereof (see at least paragraph 224 is detection is not made the web continues to feed and the cutter does not operate).
In regards to claim 3, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is configured to cause at least one of: 

In regards to claim 4, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is configured to affect operation of at least one of the apparatus or the one or more components thereof by at least one of decreasing a speed of operation of the motor (see at least paragraph 224 the film feed is stop as such the motor speed goes to zero), decreasing a speed or temperature of operation of the at least one element, disabling a printer of the apparatus, causing the printer to print one or more messages or images in an off-center position on the film, causing the printer to print one or more messages indicating that an unapproved film is being utilized, increasing a delay time between sealing operations performed by the apparatus, or disabling a piercer of the apparatus.
In regards to claim 6, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is configured to determine a film scheme for the film based on the detected one or more windows (see at least paragraphs 102, 103, 166, 179, 202 and 224).
In regards to claim 7, Biba discloses The apparatus of claim 6, Biba further discloses wherein the determined film  scheme corresponds to a  pattern comprised of a plurality of windows  and determined spacing between each adjacent window  within the plurality of windows (see at least paragraphs 202 and 224) .
In regards to claim 8, Biba discloses the apparatus of claim 8, Biba further discloses wherein the determined film  scheme is comprised of at least one of the color of the one or more windows , a width 
In regards to claim 9, Biba discloses The apparatus of claim 8, Biba further discloses wherein the determined film  scheme is repeated along the length of the supply of film such that the supply of film comprises a plurality of repeated film  schemes (see at least pars. 102, 103, 166, 179, 202 and 224).
In regards to claim 11, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is further configured to control operation of the motor to cease advancement of the film into the sealing portion based on sensor data from the film sensor (see at least par 224 and fig. 5).
In regards to claim 12, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is further configured to: determine one or more characteristics of the one or more windows, wherein the one or more characteristics comprise at least one of the color of the one or more windows, a width of the one or more windows, a length of the one or more windows, or a spacing between adjacent windows (see at least paragraphs 202 224 spacing is between is determined); and 
determine a desired operation of one or more components of the apparatus based on the detected one or more characteristics (if detected the cutter program is operated and the film movement is stopped which is the desired operation); and cause operation of the at least one of the apparatus or the one or more components thereof based on the determined desired operation (if detected the controller causes the cutter program to be operated and the film movement to be stopped).
In regards to claim 13,  Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is further configured to: determine one or more characteristics of the one or more windows, wherein the one or more characteristics comprise at least one of color of the one or more 
In regards to claim 14, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is further configured to: determine one or more characteristics of the one or more windows , wherein the one or more characteristics comprise at least one of color of the one or more windows , a width of the one or more windows , a length of the one or more windows , or a spacing between adjacent windows (see at least paragraphs 202, 224 spacing between is determined); and cause the motor to operate according to at least one of a specific amount of time or according to a specific number of detected windows  based on the determined one or more characteristics (see at least paragraph 224-228 motor movement is stopped until further operations are performed).
In regards to claim 15, Biba discloses The apparatus of claim 1, Biba further discloses further comprising a piercer (140) having at least one actuatable tip (144) to pierce the film, wherein the controller is further configured to: determine one or more characteristics of the one or more windows , wherein the one or more characteristics comprise at least one of color of the one or more windows , a width of the one or more windows , a length of the one or more windows, or a spacing between adjacent windows (see at least fig. 12 and paragraph 224-228); and  cause the piercer to operate based on the determined one or more characteristics (see at least paragraph 228, 229 and 233).
Biba discloses The apparatus of claim 1, Biba further discloses further comprising a printer (see at least paragraphs 181, 184, 186, 194,  and 195 ) configured to print one or more messages or images on the film, wherein the controller is further configured to: 
determine one or more characteristics of the one or more windows , wherein the one or more characteristics comprise at least one of color of the one or more windows , a width of the one or more windows , a length of the one or more windows , or a spacing between adjacent windows (see at least paragraph 181, 194 and 224); and 
cause the printer to operate based on the determined one or more characteristics (see at least paragraph 196 and 224).
In regards to claim 17, Biba discloses The apparatus of claim 16, Biba further discloses wherein the controller is configured to determine the one or more messages or images to print on the film based on the determined one or more characteristics (see at least paragraph 194-196).
In regards to claim 18, Biba discloses The apparatus of claim 1, Biba further discloses wherein the controller is further configured to: determine one or more characteristics of the one or more windows , wherein the one or more characteristics comprise at least one of color of the one or more windows , a width of the one or more windows , a length of the one or more windows , or a spacing between adjacent windows (see at least paragraphs 224-229 ); and determine one or more characteristics of the film, wherein the one or more characteristics of the film comprise at least one of the thickness of the film, the associated customer, a time of operation of the heating element (paragraphs 166, 168, 177), a subset of printing options to present to a user for selection (see at least paragraph 177, 179), or the amount of film remaining on the supply of film.
In regards to claim 19, Biba discloses The apparatus of claim 1, Biba further discloses wherein the sealing portion comprises an aperture (90) sized to receive the top portion of the container therethrough (see at least fig. 4).
Biba discloses The apparatus of claim 1, Biba further discloses wherein the one or more windows  are comprised of at least one of a Quick Response Code, a barcode, or a logo (see at least paragraphs 102, 103, 166, 179, 202 and 224). 
In regards to claim 21, Biba discloses The apparatus of claim 1, Biba further discloses wherein the one or more windows are clear with respect to a remainder of the film (see at least paragraphs 167, and 234).
In regards to claim 22, Biba discloses A method for controlling operation of an apparatus configured to secure a film (20) as a lid to a container (see at least paragraph 97), the method comprising: providing the apparatus (see at least fig. 4), wherein the apparatus comprises: 
a body portion (40) configured to house a supply of film (42); 
a sealing portion (area within and below element 34 and above 88 illustrated in at least fig. 9) configured to receive at least a top portion of the container (18), wherein the body portion defines a film path (path of film 20 from supply 42 to take up 44) leading from the supply of film to the sealing portion (see at least fig. 4); 
a film sensor (122) positioned along the film path and configured to sense one or more windows  on the film (see at least paragraph 224); 
a nip (illustrated in at least fig. 6 the film is nipped between slide 170 and roller 152) positioned along the film path and configured to receive the film therethrough (see at least paragraph 129); 
a motor (see at least paragraph 129) configured to operate a drive roller (152) to cause advancement of the film along the film path (see at least paragraph 129); 
at least one element (at least elements 12, 54, and 236) configured to activate to emanate energy to cause a portion of the film (20) within the sealing portion to seal the top portion of the container to form a lid for the container (see at least paragraph 125 and fig. 4); and

determine, based on sensor data from the film sensor, if a detected one or more windows on the film satisfies an approved scheme (see at least paragraph 224 determines location of eye mark on film); and affect, based on whether the detected one or more windows on the film satisfy the approved scheme, operation of at least one of the apparatus or one or more components thereof (see at least paragraph 224 based on the determining the mark has reached a specified location the sensor tells controller to stop film and activate cutter 92).
In regards to claim 30, Biba discloses An apparatus configured to secure a film (20) as a lid to a container (see at least paragraph 97), the apparatus comprising: 
a body portion (40) configured to house a supply of film (42); 
a sealing portion (area within and below element 34 and above 88 illustrated in at least fig. 9) configured to receive at least a top portion of the container (18);
a film sensor (122) positioned along a film path within the apparatus and configured to sense one or more windows  on the film (see at least paragraph 224); 
at least one element (at least elements 12, 54, and 236) configured to activate to emanate energy to cause a portion of the film (20) within the sealing portion to seal the top portion of the container to form a lid for the container (see at least paragraph 125 and fig. 4); and
 a controller (see at least paragraph 16, 163, 200, and 224) configured to: 
determine, based on sensor data from the film sensor, if a detected one or more windows on the film satisfies an approved scheme (see at least paragraph 224 determines location of eye mark on film); and affect, based on whether the detected one or more windows on the film satisfy the approved scheme, operation of at least one of the apparatus or one or more components thereof (see at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biba (U.S. 2004/0020172) in view of Aarts (U.S. 2010/0223888).
In regards to claim 5, Biba discloses The apparatus of claim 1,
Biba does not disclose a controller configured to send a signal to a remote server.
Aarts teaches a controller configured to send a signal to a remote server (see at least paragraph 40), indicating that the detected one or more windows  does not satisfy the approved  scheme (intended use the provided combination would be capable of sending the signal based on any detection made by the system).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Biba with the teachings or Aarts to include communication means in the controller for sending a signal to a remote server for the purpose of ordering supply’s or to indicate needed maintenance of the device, such as misaligned windows of the web, as taught by Aarts in at least paragraph 40.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biba (U.S. 2004/0020172) in view of Tobin (U.S. 2008/0295659).
In regards to claim 10, Biba discloses The apparatus of claim 1, Biba does not distinctly disclose further comprising a second film sensor configured to sense one or more windows along the film, wherein the film sensor is positioned proximate a first edge of the film and the second film sensor is positioned proximate a second, opposite edge of the film, and wherein the controller is configured to control operation of the motor to cease advancement of the film into the sealing portion based on sensor data from the second film sensor.
Tobin teaches a fist film sensor, and a second film sensor configured to sense one or more windows along the film, wherein the film sensor is positioned proximate a first edge of the film and the second film sensor is positioned proximate a second, opposite edge of the film, and wherein the controller is configured to control operation of the motor to cease advancement of the film into the sealing portion based on sensor data from the second film sensor (see at least paragraph 9 and 19 and claim 1).
It would have been obvious to one having ordinary skill in the art at the time of filling to add a second film sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraphs 66, applicant has not disclosed any criticality for the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731